Citation Nr: 0948158	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disorder to include amblyopia.

2.  Entitlement to service connection for an eye disorder, 
claimed as amblyopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for an 
eye condition.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in October 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for an eye 
disorder claimed as amblyopia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 1967 rating decision 
that denied service connection for an eye disorder to include 
amblyopia, strabismus, and myopia.

2.  Evidence received since the July 1967 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1967 rating decision that denied the Veteran's 
claim for service connection for an eye disorder to include 
amblyopia, strabismus, and myopia is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for an eye disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  After the initial adjudication of the 
Veteran's claim, a separate letter was sent to the Veteran in 
June 2007 informing him of the criteria for establishing a 
disability rating and effective date.

Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision. See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in June 2007.  The RO then readjudicated the case in a 
May 2008 Statement of the Case (SOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or SSOC, is sufficient to cure 
a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the June 2007 
letter.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the claim was then readjudicated in a 
SOC in May 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in September 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
report, lay statements, and hearing transcript have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination in 
October 2008.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  However, as discussed below in the REMAND 
section, a supplemental opinion is necessary to fairly 
adjudicate the Veteran's claim.



B.  Law and Analysis

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in 
the April 2007 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
July 1967, the RO found that the evidence of record indicated 
that the Veteran's eye disorders were constitutional or 
developmental abnormalities, and therefore not disabilities 
under the law.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Congenital or developmental defects are not 
considered diseases or injuries for VA compensation purposes.  
See 38 C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In a 1990 
opinion, the VA General Counsel determined that a congenital 
or hereditary disease could be service connected if it was 
shown that the disease was first manifested during active 
military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43,253 (Oct. 26, 1990).

The General Counsel stated that the mere genetic or familial 
predisposition to develop the symptoms, even if the 
individual was almost certain to develop the condition at 
sometime in his life, did not constitute having the disease.  
Only when symptomatology and/or an active disease process 
existed could a claimant be said to have developed the 
disease.

Thus, according to the General Counsel, if a claimant had a 
congenital or hereditary predisposition to a disability prior 
to service, but no manifestations, but later manifested the 
disease during active military service, service connection 
may be granted.  See Id.  General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2009).

In the present case, the Veteran is claiming entitlement to 
service connection for an eye disorder.  Specifically, he 
contends that his currently-diagnosed amblyopia was incurred 
in active duty service.

Since the prior denial, new evidence has been added to the 
claims file.  VA treatment records show the Veteran received 
ongoing treatment for his eyes and include a current 
diagnosis of amblyopia.  An August 2005 entry noted the 
Veteran had chronic decreased vision in the left eye.  The 
etiology was unclear, but likely included some degree of 
amblyopia, with a subsequent blunt trauma.  

The Veteran submitted an April 2008 letter from a private 
ophthalmologist, who stated that the Veteran had amblyopia in 
his left eye due to anisometropia.  He further stated that 
the Veteran's vision in that eye had never been normal and 
could not be corrected with treatment.

The Veteran also submitted copies of previous cases involving 
other veterans in which the Board granted service connection 
for amblyopia.

The Veteran testified at a hearing before the undersigned in 
October 2009.  He stated that, at the time of enlistment, his 
vision was noted to be 20/20 in the right eye and 20/70 in 
the left eye, corrected to 20/40.   However, he reported that 
after being struck in the eye with a chair in late 1959 or 
early 1960, his vision worsened to the point where he could 
not see out of his left eye.  He went on to relay the history 
of his eye condition.

The Board finds that the recently added evidence is new and 
material, as it was not previously submitted and raises a 
reasonable possibly of substantiating the Veteran's claim.  
Specifically, the Veteran's testimony regarding being struck 
with a chair, as well as VA treatment records which suggest 
the Veteran's amblyopia may be related to blunt trauma, 
raises the possibly of establishing that the Veteran's left 
eye disorder was incurred in service, and not the result of a 
constitutional or developmental abnormality.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  However, as discussed below, 
additional development of the Veteran's claim is necessary.


ORDER

New and material evidence having been received, the claim for 
service connection for an eye disorder, is reopened; the 
appeal is granted to this extent only.




REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

Further, the law further provides that, if a preexisting 
disorder is noted upon entry into service, a veteran cannot 
bring a claim for service incurrence for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability 
in service, the burden shifts to the government to show a 
lack of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Service treatment records indicate the Veteran underwent an 
enlistment examination in June 1959, which revealed the 
Veteran had strabismus, less than 20 degrees.  Uncorrected 
visual acuity in the right eye was 20/20, corrected to 20/20; 
and in the left eye 20/70, corrected to 20/40.  The Veteran 
was noted to wear glasses and an E-2 profile was rendered.  
However, there is no indication that amblyopia was 
specifically diagnosed or otherwise noted in the examination 
report although the recent VA examiner noted that amblyopia 
occurs in early childhood up until the age of nine and there 
is no evidence that amblyopia progresses as an adult.

The Veteran testified that he was struck with a chair in or 
near his left eye in late 1959 or early 1960.  Although this 
incident or any subsequent treatment was not specifically 
noted in the Veteran's service treatment records, the 
evidence does establish that the Veteran was placed on a 
permanent profile E-3 in May 1960 for posttraumatic 
amblyopia.  The associated health record however, only notes 
that the Veteran was seen with complaints that his left eye 
hurt and fluttered more severely than it had when he was a 
civilian, and he reported that glasses had never corrected 
his left eye.  After examination, a diagnosis of amblyopia 
after trauma was rendered.  On separation examination in 
April 1962, the Veteran's visual acuity was reported to be 
20/50 uncorrected and 20/20 corrected in the right eye; and 
20/100 uncorrected and 20/20 corrected in the left eye.  The 
Veteran was noted to have moderate bilateral myopia, 
corrected with glasses.

The Veteran underwent a VA examination in October 2008.  The 
examiner was instructed to comment on whether the Veteran's 
"pre-existing eye condition advanced beyond the normal 
progression during active military service?"  See September 
2008 C&P Exam Request.  However, the examiner did not discuss 
the role of inservice-trauma on the Veteran's current eye 
condition.  Moreover, although the examiner noted the 
Veteran's report of an eye injury in service, the examiner 
did not specifically mention that the Veteran was placed on 
permanent profile for posttraumatic amblyopia in May 1960.  
Therefore, the matter should be remanded for a supplemental 
opinion addressing whether the Veteran's currently diagnosed 
amblyopia is at least as likely as not related to 
posttraumatic amblyopia noted in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the October 2008 VA 
examination.  Upon review, he should 
provide a supplemental opinion addressing 
the following:

(i).  Is amblyopia a congenital or 
development defect or a congenital or 
development disease;  

(ii).  Is there clear and unmistakable 
evidence (i.e., obvious and manifest) 
that the Veteran had amblyopia prior to 
service (considering the references to 
strabismus and impaired left eye visual 
acuity on enlistment examination as well 
as evidence of an initial diagnosis of 
posttraumatic amblyopia in 1960);

 (iii).  If he did have pre-service 
amblyopia, was it aggravated, i.e., made 
permanently worse, during his military 
service beyond its natural progression;

 (iv).  If his pre-service amblyopia is 
considered a congenital or developmental 
defect, is it as likely as not that there 
was there additional superimposed 
pathology as a result of service;

 (v).  If there was no pre-service 
amblyopia, provide an opinion addressing 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any currently diagnosed 
amblyopia is related to any incidents, 
symptoms, or treatment the Veteran 
experienced or manifested during service, 
or is in any other way causally related 
to his active service, or whether such a 
causal relationship to service is 
unlikely (i.e., a probability of less 
than 50 percent).

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
etiology, he should so state and indicate 
the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination and the examiner should be 
asked to respond to the above questions.  
All indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  If another examination is scheduled, 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination.  If feasible, a copy of all 
notifications should be associated with 
the claims folder.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


